Title: From George Washington to Edmund Randolph, 30 September 1793
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon Sepr 30th ’93
          
          The continuation, and spreading of the malignant fever with which the City of
            Philadelphia is vis[i]ted, together with the absence of the heads of Departments
            therefrom, will prolong my abode at this place until about the 25th of October—at, or
            about, which time I shall, myself, (if the then state of things should render it
            improper for me to carry my family) set out for that City, or the vicinity, say
            German-Town.
          I shall be obliged to you therefore, if you remain at your Post, which I by no means
            wish you to maintain at the hazard of taking the fever, to keep me advised of the
            existing state of things in that quarter—& moreover that you would be so obliging
            (if it should be thought unsafe for me to go into my own house in the City at the time
            abovementioned) to inquire whether a tolerably convenient lodging for myself, one
            Gentleman of my family, with three Servants and as many horses could be had in or near
            German Town. To prevent any misunderstanding of my meaning, I declare explicitly, that
            it is hired lodgings only I will go into—for, unless such can be
            had, I would repair to one of the most decent Inns.
          I have given notice to the heads of departments of these my intentions, requesting
            their attendance accordingly. The time and Place
            mentioned.
          
          Have you ever examined with attention, and with an eye to the case, whether the
            Constitution, or Laws of the Union, give power to the Executive to change the place of
            meeting of the Legislature in cases of emergency in the recess? for example, whether the
            spreading of the fever which is so fatal in Philadelphia, thereby endangering the Lives
            of the members who might assemble there the first Monday in December next, is a case
            that would come under any provision in either. If you have not, I pray you to do it, and
            give me the result of your opinion.
          Mr Jefferson upon a superficial view of the subject, when here, thought there was no
            power in either to do this; but the Laws were not examined carefully, and the
            Constitution is, I believe, silent respecting it. Mrs
            Washington joines me in best wishes for you, Mrs Randolph, & family. I am, dear Sir,
            your Affect. Servt
          
            Go: Washington
          
        